Citation Nr: 0530929	
Decision Date: 11/16/05    Archive Date: 11/30/05

DOCKET NO.  03-06 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for a service-connected contusion of the right eye with 
residual scotoma.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran served on active duty from May 1954 to September 
1959.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2001 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) located in Los 
Angeles, California, that denied the above claim.  This 
matter was previously before the Board in January 2004, 
wherein it was remanded for additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 
5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(c) (2005).  
In a Statement In Support Of Claim dated in July 2005, the 
veteran reported that he had eye examinations at the VA 
Medical Center in West Los Angeles, California, from November 
9, 2004, through June 6, 2005.  He also stated that he was 
scheduled for additional examinations of his service-
connected right eye on November 3, 2005 and December 1, 2005.  
He reiterated that he was scheduled for additional treatment 
through the end of the year in August 2005.  Accordingly, on 
remand any such records should be obtained.

Also, in the prior remand the Board instructed that a VA 
examiner be provided copies of private visual field test 
results conducted in June 2002 and February and May 2003 and 
be asked to interpret these results.  This was not 
accomplished with respect to the May 2003 private visual 
field test results.  See Stegall v. West, 11 Vet. App. 268 
(1998).

Accordingly, this claim is REMANDED for the following action:

1.  Obtain the complete treatment records 
of the veteran concerning his right eye 
disorder from the VA Medical Center in 
West Los Angeles, California, dated from 
November 1, 2004, to present.  

2.  Send the claims folder and a copy of 
this remand to a VA examiner for review, 
preferably the examiner that saw the 
veteran in October 2004 and provided the 
February 2005 addendum.  The examiner 
must be provided a copy of the private 
visual field test results conducted on 
May 5, 2003 and is asked to interpret 
these results.

3.  Thereafter, readjudicate the 
veteran's claim, with application of all 
appropriate laws and regulations, 
including consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claim remains adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case and afforded an appropriate period 
of time within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005). 
 
 
 
 


